Citation Nr: 1442658	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  96-45 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to June 8, 2000.  

3.  Entitlement to an initial rating in excess of 40 percent for DDD of the lumbar spine from June 8, 2000.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

The long and complex procedural history was provided in the Board remand of June 2007 and will not be repeated here except to note that these matters are before the Board of Veterans' Appeals (Board) on appeal from the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims ensued following a November 1994 rating which denied service connection for the low back and left knee.  The Veteran timely appealed, and ultimately, service connection was granted for left knee degenerative changes (see rating decision in 2000) and for DDD of the lumbar spine (see rating decision in 1999).  

In the June 2007 remand, additional development was requested, to include obtaining contemporaneous orthopedic and neurological examinations.  These evaluations have now been conducted and the resulting reports are of record.  Thus, the claims were returned to the Board for further appellate consideration.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee disability has been manifested by flexion greater than 30 degrees and extension less than 10 degrees.  The left knee has not been shown to have malunion of the tibia and fibula with moderate knee or ankle disability or moderate recurrent subluxation or lateral instability.  

2.  Prior to June 8, 2000, the Veteran's lumbar spine DDD was manifested by low back pain, no more than mild limitation of motion, and no more than slight intervertebral disc syndrome (IVDS); muscle spasms, loss of lateral spine motion while standing, moderate limitation of motion of the lumbar spine, or moderate IVDS with recurring attacks were not shown.  

3.  Since June 8, 2000, the Veteran's lumbar spine DDD has been productive of no more than severe limitation of motion; there is no ankylosis or incapacitating episodes of spine disease.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5260-5010, 5256, 5257, 5258, 5261, 5262 (2013).  

2.  The criteria for an initial rating in excess of 10 percent prior to June 8, 2002, for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235-43 (2013); 38 C.F.R. § 4.71a, DCs 5285-95 (2002; effective Sept. 23, 2002).  

3.  The criteria for an initial rating in excess of 40 percent from June 8, 2002, for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235-43 (2013); 38 C.F.R. § 4.71a, DCs 5285-95 (2002; effective Sept. 23, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013; 38 C.F.R. § 3.159(b) (2013).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by a letter dated in June 2003.  While the notice was provided to the appellant after the first RO adjudications of the claims on appeal, the notice was provided by the RO prior to readjudication of the claims in a November 2003 supplemental statement of the case.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The VCAA letter informed the Veteran of the evidence and information needed to substantiate claims for increased ratings for his service-connected low back and left knee disorders and informed him of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf.  VA informed the Veteran it had to obtain any records held by any federal agency.  The letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.  Thus, the claimant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a June 2008 letter explained the type of evidence necessary to establish service connection and the type of evidence necessary to establish a disability rating and effective date for the claims on appeal.   

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In the present case, service treatment records (STRs), private treatment records, VA treatment records, and the Veteran's statements and testimony have been obtained and associated with the claims file.  

Further, VA provided an examination in March 2012 to obtain medical evidence as to the current severity of the lumbar spine and left knee disabilities.  The examination is adequate because the examination was performed by a medical professional and was based on a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered the Veteran's reported medical history and lay statements concerning the claimed disorders.  The VA examiner described the symptoms and manifestations due to the lumbar spine and left knee disabilities, including ranges of motion (ROM) of the thoracolumbar spine and the left knee.  The VA examiner reported whether the disabilities caused functional impairment or functional limitation including additional limitation of ROM.  The examination report is accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained for this issue.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

In evaluating the Veteran's higher rating claims for orthopedic conditions, (e.g., the left knee and low back), the Board also must consider any pain, excess motion, weakness, incoordination, excess fatigability, and such other factors, when determining the appropriate rating for a disability using the limitation of motion DCs.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2013).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 (2013).  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and whether there is pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  
38 C.F.R. § 4.7 (2013).  

Left Knee DCs

The Veteran's left knee disability has been rated under DCs 5260-5010 for limitation of flexion and traumatic arthritis.  Hyphenated DCs are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2013).  The first four digits, 5260 in this case, represent the DC used to rate limitation of motion of the knee, or more specifically to rate flexion of the leg.  The second four digits after the hyphen, 5010 in this case, represent the DC for rating traumatic arthritis.  

Normal range of motion (ROM) of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).  Under DC 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  

According to DC 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under DC 5003, which is rated based on the limitation of motion under the appropriate DC for the specific joint involved, or in this case, DC 5260 for limitation of leg flexion or DC 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, DC 5003 (2013).  The knees are considered major joints.  38C.F.R. § 4.45 (2013).  Ratings for arthritis based on x-ray findings, above, cannot be combined with ratings based on limitation of motion of the same joint.  

Under DC 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  

Under DC 5257, knee impairment with recurrent subluxation or lateral instability, is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion DCs.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under DCs 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  Separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).  

Background

The Veteran seeks a higher rating than the initial 10 percent rating assigned for his left knee degenerative changes.  Service connection was granted in an April 2000 rating decision, and an initial 10 percent rating was granted, effective August 12, 1994.  It is noted that he is service connected for residuals of a shrapnel wound in the left thigh.  

Post service records reflect complaints in the left knee and leg and mild degenerative changes were reflected in the record from the mid-1990s.  For example, a private physician, N.I.A., M.D., diagnosed post-traumatic arthritis of the left knee joint as confirmed by X-rays in September 1994.  An August 1995 private report also diagnosed him with mild arthritis in the left knee.  It was also noted that his knees were "inherently stable."  

At a January 1996 VA examination, the Veteran exhibited full ROM in the left knee.  There was no evidence of swelling, deformity, lateral instability, although some crepitus was elicited.  He was diagnosed with a remote injury to the left knee that was mildly symptomatic.  X-rays were negative.  At his November 1996 VA examination, he complained of left knee pain that worsened with activity.  There was no evidence of swelling, deformity, subluxation, or instability, and ROM revealed flexion to 130 degrees.  The Veteran was diagnosed with mild post-traumatic patellofemoral chondromalacia secondary to his left thigh injury.  

At a December 1997 VA examination, the Veteran reported pain, weakness, and swelling of the left knee precipitated by prolonged walking and standing, and climbing stairs.  He denied using a knee brace but said that he had been fitted for a cane.  He denied limitation of motion.  Upon exam, the Veteran stood with normal alignment of the lower extremities and walked with an essentially normal gait.  He was able to walk on his tiptoes and heels with some pain.  No tenderness was observed and there was full ROM relative to the right.  He exhibited lateral ligamentous stability.  He was diagnosed with chondromalacia of the left patella with traumatic arthritis.  The examiner opined that, based on the X-ray and physical findings, the Veteran had very good strength and function in the left quadriceps muscle mass relative to the right.  

In an August 1999 report, T.E.S., M.D., diagnosed the Veteran with post-traumatic osteoarthritis of the left knee.  Exam showed a small effusion in the left knee with pain on passive flexion and extension.  X-rays revealed mild patellofemoral narrowing.  

At a February 2000 VA examination, the Veteran denied any heat, redness, or locking of his knee, though he reported fatigability, lack of endurance, and popping.  He also commented that he used a cane 75 percent of the time when the pain was severe.  He indicated that he used a scooter at work due to knee pain.  An examination revealed full extension with flexion to 90 degrees, and the ligaments were stable without any loosening.  Popping and crepitation were observed with ROM.  The examiner diagnosed post-traumatic arthritis of the left knee.  

At his January 2001 VA examination, the Veteran was unable to squat or duck walk due to bilateral knee pain, worse on the left.  Flexion was to 140 degrees and extension was to 0 degrees.  Good lateral ligamentous stability was observed and the Veteran was diagnosed with arthritis in the left knee.  A March 2003 X-ray revealed mild generative changes.  An August 2003 VA examination showed left knee ROM to 110 degrees without pain on flexion.  It was noted that the Veteran did not appear to have a problem with stability.  He indicated that he only felt his left knee give way once or twice.  

A.A., M.D., reported in March 2006 that the Veteran's various problems, to include his left knee, caused work interference.   

Upon VA examination in September 2008, the knees showed slight swelling but no increased heat.  There was no valgus or varus positioning of the lower leg with the upper leg.  The left knee showed flexion to 120 degrees and extension to 0 degrees, both with pain at the end but not throughout the ROM.  In contrast, the right knee showed flexion to 106 degrees with pain at the end but not throughout the ROM and extension to 0 degrees, also with pain at the end.  There was 1+ retropatellar crepitus bilaterally with 4+ being maximum.  There was no evidence of collateral ligament, cruciate ligament, or meniscal pathology, although with McMurray's test, the knees were painful laterally.  There was a well-healed scar just above the left patella which was nontender.  The strength of each knee was decreased by at least 20% and with repetitive motion, it was further decreased.  The primary issue was pain with no change in ROM.  The Veteran was unable to do a deep knee bend.  

When examined by VA in March 2012, the Veteran reported intermittently worsening of the left knee.  There was swelling with constant pain that was augmented by his radiculopathy which he said could sometimes "bring [him] to the ground."  Left knee flexion was to 115 degrees with painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  His ROM in the left knee did not change with repetitive use testing.  There was some functional loss (less movement than normal, deformity, and disturbance of locomotion) noted.  Strength was 5/5 and Lachman's test and valgus/varus testing was normal.  There was no evidence or history of recurrent patellar subluxation.  It was noted by the examiner that the Veteran used crutches.  The examiner also opined that while the left knee would interfere with demanding work, it would not preclude sedentary employment.  

Analysis

The Board finds that an initial rating in excess of 10 percent for the left knee assigned pursuant to DC 5010-5260 for limitation of motion and arthritis, since August 12, 1994, is not warranted.  Specifically, since the grant of service connection effective in 1994, there is no medical evidence for left knee flexion limitation to 30 degrees such as to warrant a 20 percent disability rating under DC 5260.  As indicated above, the records show left knee flexion that was never measured below 110 with pain during active and passive ROM, or after repetitive motion with consideration of other functional limitation factors.  

In addition, a higher or 20 percent rating under DC 5010 or 5003 requires X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  Here, the Board is only reviewing the ratings of the left knee joint, so a rating for the left knee in excess of 10 percent based on DC 5010 (through DC 5003) is not available.  Therefore, a higher initial rating for the Veteran's left knee disability pursuant to DC 5260-5010 is not warranted.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5260 (2013).  

The Board next will consider whether higher or separate ratings might be assigned for the service-connected knee disability under other DCs.  

In the VA examinations of record there is no evidence that the Veteran had limitation of extension to 10 degrees or more to warrant a separate compensable rating for the left knee.  Therefore, a separate or higher rating for the Veteran under DC 5261 is not warranted for the period on appeal.  38 C.F.R. § 4.71a, DC 5261 (2013).  

Likewise, in the evidence of record following service there is also no objective medical evidence of subluxation or lateral instability of the left knee, to include numerous VA examinations, to support a separate rating under DC 5257 for recurrent subluxation or lateral instability.  Similarly, there was no evidence or history of recurrent patella subluxation or dislocation.  Therefore, the Board finds that recurrent lateral instability is not objectively shown.  Accordingly, a separate rating under DC 5257 is not warranted.  

The Board also has considered whether separate or higher ratings were warranted under other DCs pertaining to the left knee disability that would afford the Veteran a higher rating.  However, there is no evidence of ankylosis to warrant a rating under DC 5256; no evidence of dislocated semilunar cartilage with frequent locking, pain and effusion to warrant a rating under DC 5258; and no evidence of impairment of the tibia and fibula to warrant a rating under DC 5262.  

The Board has also considered whether the Veteran is entitled to a separate rating under DC 5259 pertaining to removal of symptomatic semilunar cartilage.  Under that code, a 10 percent rating is the maximum evaluation permitted; therefore, a higher rating in excess of the Veteran's current 10 percent evaluation is not possible under this code.  The Board further finds that a separate rating under this same DC is also not warranted.  As noted above, pursuant to VAOPGCPREC 9-98, given that limitation of motion is a relevant consideration under DC 5259, the Board notes that to assign a separate 10 percent rating under this DC would compensate the Veteran for the same symptoms already considered under DC 5261 and would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2013).  In other words, a separate rating under DC 5259 would be based, at least in part, on painful motion and such symptomatology is already contemplated in the Veteran's current 10 percent rating under DC 5260-5010 based on degenerative joint disease with limitation of motion.  The Veteran's complaints of pain, stiffness, and weakness have been considered with regard to whether a higher rating based on limitation of motion is warranted.  The Board finds that these symptoms are adequately considered in the currently assigned 10 percent disability evaluation.  

The evidence also shows that the Veteran has complained of pain and limitation of motion associated with each knee.  The latest March 2012 VA examiner estimated that there was no additional limitation of motion on repetitive testing so he did not reach those degrees of limitation of flexion or extension that would result in a higher 20 percent rating.  

The Board observes that the current 10 percent rating for arthritis and limitation of motion under DC 5260-5010 for the left disability contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  DC 5010 through DC 5003 mandates that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the initial rating already assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

DDD of the Lumbar Spine DCs

The Veteran is currently assigned a 10 percent disability rating for DDD of the lumbar spine prior to June 8, 2000, under the provisions of 38 C.F.R. § 4.71a, DC 5010, and a 40 percent disability rating for DDD of the lumbar spine from June 8, 2000, under the provisions of 38 C.F.R. § 4.71a, DC 5293.  He contends that his low back disorder is more disabling than currently evaluated and he has appealed for increased initial ratings.  

The Veteran's low back disorder was initially evaluated under DC 5010 for arthritis.  As stated above, arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis and degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  

In August 2001, the Veteran's low back disorder was evaluated under 38 C.F.R. § 4.71a, DC 5293 and assigned a 40 percent disability rating.  Subsequently, substantive changes were made to the schedular criteria for evaluating IVDS under DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  Additional revisions were made to the evaluation criteria for disabilities of the spine, as well as re-numbering-effective on September 26, 2003-for purposes of updating the rating schedule with current medical terminology and unambiguous criteria to reflect medical advances since last reviewed.

As noted previously, amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-00.  Each of these diagnostic criteria will be considered in turn, as appropriate.  

The prior version of DC 5293 provides a 10 percent evaluation for mild IVDS; a 20 percent evaluation for moderate IVDS with recurring attacks; a 40 percent evaluation for severe IVDS, featuring recurring attacks with intermittent relief; and a 60 percent evaluation for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  

Under the revised criteria, effective September 23, 2002, IVDS syndrome is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 2002).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id. Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic DC or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic DC or codes.  Id. Note (2).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (3).  

Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Codes 5237 through 5243 are now applicable to the spine.  Of particular interest in this instance is Diagnostic Code 5243 which now governs intervertebral disc syndrome.

DCs 5292 and 5295, as in effect prior to September 26, 2003, are also for consideration in the present case.  Under DC 5292, a 10 percent disability rating is warranted for slight limitation of motion of the lumbar spine; a 20 percent disability rating is provided for moderate limitation of motion of the lumbar spine; and a 40 percent disability rating is assigned for severe limitation of motion.  Under DC 5295, a 10 percent disability rating is assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent disability rating is warranted for muscle spasms on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent disability rating is assigned for severe lumbosacral strain with listing of whole side to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a (2013).  

The current General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  There are several notes set out after the diagnostic criteria, a summary of which is as follows.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees..  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See Id., Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  See Id., Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees.  See Id. Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Id., Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis of both segments.  See Id., Note (6).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

Additionally, the Board notes that Diagnostic Code 5243 now governs ratings of intervertebral disc syndrome; however the previous September 23, 2002 amendments to Diagnostic Code 5293 remain in effect.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).


Background

The STRs contain no complaints, treatment, or diagnoses of any back disorders.  At separation, the Veteran's spine was noted as "normal."  VA outpatient treatment records dated in September 1973 reflect that he reported back pain for 2 weeks without trauma.  No muscle tenderness or spasm was found.  He again complained of back pain in August 1990 and denied radiculopathy.  An August 1995 report from Orthopedic Associates noted mild tenderness over the Veteran's lumbar spine with motion.  A neurological examination was normal.  X-rays revealed minimal degenerative changes.  He was diagnosed with mild degenerative lumbar disc disease at L5-S1.  

At a January 1996 VA examination, no postural abnormalities, fixed deformities, or muscle spasms were found in the lumbar spine and the Veteran exhibited full range of motion with forward flexion to 90 degrees, backward flexion to 30 degrees, lateral flexion to 45 degrees bilaterally, and rotation to 80 degrees bilaterally.  Heel and toe walking were also within normal limits.  The Veteran was diagnosed with a remote injury to the lumbar spine with normal residuals.  A February 1996 X-ray revealed a normal lumbar spine aside from minimal hypertrophic spurring of lumbar vertebral bodies.  No fracture, bone destruction, bony defect, narrowing of intervertebral disc spaces, or other bone or joint abnormalities were seen.  At a November 1996 VA examination, the Veteran complained of low back pain radiculopathy to the left leg.  

A July 1999 rating decision granted service connection for arthritis of the back and assigned a 10 percent rating, effective August 12, 1994.

An August 1999 report from T.E.S., M.D., noted that the Veteran had back pain radiating to the left leg with associated numbness and tingling, suggesting radiculopathy.  ROM was limited and X-rays showed disc space narrowing at L4-5 and L5-S1.  A diagnosis of post-traumatic osteoarthritis of the lumbar spine was offered.  A contemporaneous magnetic resonance imaging (MRI) test revealed degenerative disc changes at L1-2 and L4-5 with mild bulging, but without significant central spinal stenosis.  No significant nerve root compression was observed.  

VA examinations conducted in June 2000, January 2001, and August 2003 all reflect that the Veteran suffered from post-traumatic DDD of the lumbar spine.  In June 2000, he complained of back pain with flare-ups when he climbed steps, walked for prolonged periods, or mowed his yard.  He indicated that the flare-ups occurred approximately 10 days per year and required bed rest.  He denied using crutches, braces, a cane, or other assistive devices.  He was unable to lift, climb a ladder, or carry more than 30 pounds.  ROM revealed forward flexion with pain beginning at 60 degrees, though he could continue to 80 degrees.  Rotation was to 35 degrees bilaterally and lateral bending was to 15 degrees bilaterally.  He exhibited pain with all ranges of motion.  

In January 2001, palpable bilateral paravertebral spasm was seen with complaints of pain on attempted flexion beyond 60 degrees, extension beyond 10 degrees, or lateral bending to either side beyond 15 degrees.  In March 2003, it was noted that the Veteran's spine was not tender.  ROM revealed extension to 25 degrees without difficulty and to 70 degrees with pain.  Lateral bending was to 30 degrees bilaterally and rotation was to 30 degrees with some complaints of pain in the lumbar area.  The examiner indicated that the pain was subjective.  

An April 2002 MRI report noted that the veteran had disc bulging at the L1-L2 level that caused mild impingement on the left neural foramina.  Thereafter, a March 2003 report of X-ray examination showed mild narrowing of the L1-L2 interspace with mild lumbar spondylosis.  

A.A., M.D., reported in March 2006 that the Veteran's various problems, to include his lower back, caused work interference.   

A private July 2006 nerve conduction study and electromyogram (EMG) report showed no evidence of lumbar radiculopathy.  

VA neurological examination in August 2006 showed clinical signs of a subtle chronic S1 radiculopathy on the left which was as likely as not related to the lumbosacral spine problem.  

When examined by VA in September 2008, the thoracic spine did not reveal muscle tenderness or spinous process tenderness.  The lumbar spine revealed no unusual tenderness about the paravertebral muscles, but there was slight tenderness of the vertebral spinous process in the lower lumbar spine.  Flexion was to 55 degrees with extension to 25 degrees, with pain beginning at 20 degrees of flexion and at 10 degrees of extension.  Left lateral bending was to 20 degrees with right lateral bending to 28 degrees, which produced low back pain, but Lasegue's test could be completed to 45 degrees, creating severe low back pain.  On the left, straight leg raising was to 22 degrees before the development of pain and Lasegue's test could be completed to 60 degrees, also with low back pain.  Low back strength was estimated to be decreased by at least 20 percent, and with repetitive motion, the strength was further decreased, but the ROM was not adversely affected.  

VA neurological examination in September 2008 revealed deep tendon reflexes at the ankles to be 1 to 2/5 and were produced only with reinforcement.  They were equal one side over the other.  Sensory exam revealed a patchy but bilateral sensory change with sensation increased at mid-thigh, decreasing just below the knee and increasing again about the ankle.  These changes were bilateral, and the Veteran did not exhibit any additional sensory changes in the medial and lateral feet as might be expected with lumbar radiculopathy.  Because the Veteran had diabetes mellitus and now had suggestive symptoms of peripheral sensory neuropathy, an EMG of the lower extremities was to be conducted.  The Veteran, however, initially refused this study.   

Additional VA examination was conducted in August 2009.  Examination of the spine showed that there was tenderness in the paraspinous muscle of the lumbar spine with no evidence of spasm.  Forward flexion was 0 to 45 degrees with pain throughout.  Extension was 0 to 15 degrees with pain throughout.  Bilateral lateral flexion was 0 to 15 degrees with pain throughout.  Bilateral rotation was 0 to 30 degrees with pain throughout.  Repetition caused no change in the ROM.  Sensory exam indicated normal sensation to pain in the sacral segments.  There was hyperesthesia in the plantar aspect of both feet.  Motor exam indicated good tone and strength in the quadriceps and hamstrings, good tone and strength in dorsiflexion and plantar flexion of the feet.  There was good strength in the biceps and triceps bilaterally in the upper extremities, and grip extension of the wrist was strong with no atrophy.  Deep tendon reflexes were decreased at the knee and the ankle and at the elbow and the wrist.  

Private EMG study in September 2009 provided that there was no clear evidence on neurologic exam and electrodiagnostic testing of peripheral neuropathy.  

Upon VA examination in March 2012, it was noted that the Veteran had multilevel DDD and spondylosis in the lumbar spine.  He reported chronic back pain that shot through his back and down his left leg with numbness and tingling in the left leg.  Additionally, he had left lower extremity lateral cutaneous nerve of the right neuropathic pain that he described as "hitting" and "sharp" just over the left knee.  He reported flare-ups that impacted the function of the thoracolumbar spine.  

On ROM testing of the spine, forward flexion was to 85 degrees and painful motion began at that point.  Extension was to 30 degrees with no objective evidence of painful motion.  Right lateral flexion was to 25 degrees and left lateral flexion was to 20 degrees.  There was no objective evidence of painful motion.  Right lateral flexion was to 15 degrees and left lateral flexion was to 20 degrees, both without objective evidence of painful motion.  The examiner noted that the Veteran did not have additional limitation in ROM of the thoracolumbar spine with repetitive use testing.  There was, however, some functional loss and/or functional impairment of the spine as a result of less movement, pain on movement, and disturbance of locomotion.  There was no guarding of the thoracolumbar spine.  

While the Veteran had IVDS, the examiner noted that there had been no incapacitating episodes over the past 12 months as a result.  It was noted that the Veteran used a cane due to his low back and left knee problems.  His low back problems would prevent him from engaging in physically demanding work but would not interfere with sedentary employment.  

Analysis

Initially, it is noted that the Veteran has neurological symptoms associated with his service-connected low back and left lower extremity disorders, which likely impact his gait; however, his neurological symptoms associated with the lumbar spine (as well as residuals of a left lower extremity shrapnel disability) are separately rated.  To compensate the Veteran for overlapping symptomatology under different diagnoses would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2013).  

An Initial Rating in Excess of 10 Percent for DDD of the Lumbar Spine
Prior to June 8, 2000.  

As to the Veteran's orthopedic manifestations of his lumbar spine condition, when considering first the prior diagnostic criteria for spinal disabilities, the Board does not find a rating in excess of 10 percent prior to June 8, 2000, is warranted.  The Board finds that the evidence (which is sparse prior to that date) demonstrates no more than mild limitation of motion of the lumbosacral spine, and thus a rating in excess of 10 percent is not warranted under DC 5292.  Indeed, upon VA examination in January 1996, the Veteran showed full ROM of the spine.  While a private physician noted that ROM was limited in a 1999 report, exact ROM testing limitations were not provided.  

Moreover, the objective findings summarized above demonstrate no more than slight limitation of lumbar motion, and thus do not justify assignment of the next-higher 20 percent rating under DC 5292.  

In reaching this conclusion, it is acknowledged that additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination must be considered in evaluating musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Such considerations will be addressed below.

The medical evidence shows that the Veteran reported low back pain with radiculopathy into the left leg in 1996.  (Again, it is noted that service connection has separately been granted for such sensory impairment in the left lower extremity.)  While recognizing his complaints at that time, as detailed above, there is no showing that such pain resulted in additional functional limitation such as to enable a finding that the Veteran's disability picture more nearly approximated the next higher 20 percent rating under DC 5262 for the prior to June 8, 2000.  

The Board has also considered whether any alternate DCs serve as a basis for a higher rating for this period.  In this vein, DC 5295, concerning lumbosacral strain, has been considered.  Under that DC, as in effect during the period in question, a 10 percent rating applies for lumbosacral strain with characteristic pain on motion.  In order to be entitled to the next higher 20 percent rating, the evidence must demonstrate muscle spasm on extreme forward bending or loss of lateral spine motion, unilateral, in standing position.  These manifestations of the Veteran's low back disorder were not shown for the period in question.  

The evidence of record, including the June 1996 exam report and the private physician's 1999 report, fails to reveal muscle spasm or loss of lateral spine motion of the Veteran's lumbosacral spine.  As the criteria for a 20 percent rating have not been demonstrated, a higher rating is not warranted under DC 5295.  

As the competent evidence indicates DDD, the Board will also consider whether a higher rating is warranted under DC 5293, addressing IVDS.  Under that code, as in effect during the period in question, a 10 percent rating applies for mild IVDS.  To be entitled to the next-higher 20 percent rating, the evidence must demonstrate moderate IVDS with recurring attacks.  The medical evidence dated prior to June 8, 2000, simply does not demonstrate such.  

There are no other relevant code sections for consideration during the period in question.  Indeed, as there is no showing of vertebral fracture, DC 5285 does not apply.  Similarly, as there is no showing of lumbar ankylosis or the functional equivalent thereof, DCs 5286 and 5289 are inapplicable.  

Effective September 23, 2002, the diagnostic criteria for IVDS under DC 5293 underwent revision, as noted and discussed above.  The evidence for the time period in question does not establish incapacitating episodes, as defined by Note 1 to DC 5293, having a total duration of at least 2 weeks but less than 4 weeks during a previous 12-month period.  As such, the revised version of DC 5293, as in effect from September 23, 2002 through September 25, 2003, cannot serve as a basis for an increased rating on the basis of incapacitating episodes.  

Under the revised version of DC 5293, as in effect from September 23, 2002, through September 25, 2003, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, results in a higher combined rating. 

The Board will first analyze the chronic orthopedic manifestations of the Veteran's low back disability.  As noted above, one relevant DC for consideration in this regard is DC 5292, concerning limitation of motion of the lumbar spine.  The evidence during the period in question shows full ROM in 1996 while the 1999 report does not contain specific ROM findings.  

Under these circumstances, the Board determines that the earlier ROM results, as detailed previously, continue to be representative of the Veteran's disability picture during the period in question.  For the reasons already discussed, such evidence demonstrates no more than slight limitation of motion consistent with a 10 percent rating under DC 5292, even when considering additional limitation of function.  And, as noted, neurological manifestations are separately rated.  

Moreover, as already explained, there is no basis for a higher rating for lumbosacral strain under DC 5295.  Based on the foregoing, it is determined that the Veteran is entitled to a 10 percent rating for the orthopedic manifestations of his low back disability for the period prior to June 8, 2000.  

Finally, the Board must consider entitlement to an increased rating effective September 26, 2003, the date of the most recent change to the schedular criteria for spinal disabilities.  Both the prior and revised schedular criteria are potentially applicable to the Veteran's lumbosacral disability.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  These regulatory changes have already been discussed above.  Additionally, the rating criteria for IVDS based on incapacitating episodes remain the same as those effective September 23, 2002, as outlined above.  

Considering first the prior diagnostic criteria for spinal disabilities, the Board does not find a rating in excess of 10 percent prior to June 8, 2000, is warranted.  The Board finds that the evidence demonstrates no more than mild limitation of motion of the lumbosacral spine, and thus a rating in excess of 10 percent is not warranted under DC 5292.  Additionally, effective June 8, 2000, the evidence showed no more than moderate/severe limitation of motion of the lumbosacral spine.  

An Initial Rating in Excess of 40 Percent for DDD of the Lumbar Spine 
From June 8, 2000.  

As noted above, forward flexion was limited to 60 degrees with pain when examined on June 8, 2000.  In 2001, there was muscle spasm when forward flexion was attempted beyond 60 degrees or extension beyond 10 degrees.  There was pain with all ranges of motion.  His ROM was slightly better in 2003 although it continued to be similarly limited with pain.  

Subsequent records show intermittent complaints.  However, in September 2008, there was some tenderness and flexion to 55 degrees with pain at 20 degrees.  Additional ROM limitations were noted as summarized above.  Moreover, with repetitive motion, the Veteran's strength was decreased.  In August 2009, forward flexion was limited to 45 degrees with pain throughout.  Similarly, extension was also significantly limited to 15 degrees with pain throughout.  Most recently, upon VA exam in March 2012, his forward flexion was improved to 85 degrees of flexion with pain at that point.  

Thus, at worst, the evidence shows that the Veteran's lumbosacral spine motion includes forward flexion at 45 degrees with extension at worse to 10 degrees.  Such limitation is severe, and the Veteran has been rated as 40 percent disabling for his lumbar disorder from June 8, 2000.  This is the highest evaluation provided for limitation of motion under DC 5292.  In order to warrant a 50 percent rating, there must be unfavorable ankylosis of the lumbar spine (DC 5289).  Ankylosis was not shown at any time during the rating period.  Therefore, a 50 percent rating under DC 5289 is not warranted.  

The Board has also considered a 60 percent evaluation under DC 5293, from June 2000 to September 2002, when the DC changed.  This is assigned when there is evidence of pronounced disability with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  Pertinent symptomatology, other than neurological symptoms for which service connection is separately in effect, was not shown during this period.  

As of September 2002, when the rating criteria changed, a 60 percent rating could be assigned for intervertebral disc syndrome if there were incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  None of the medical evidence at any time during the appellate period showed evidence of incapacitating episodes requiring bed rest prescribed by a physician, necessary to warrant a 60 percent rating.  A 60 percent rating was not warrant under DC 5293 since September 2002.  

As of September 2003, a 50 percent rating could be awarded under DC 5021-5242 if there was evidence of ankylosis of the entire thoracolumbar spine.  Again, there has been no ankylosis shown at any time during the appellate period.  

Further Considerations as to All Claims

The Board has considered the Veteran's statements that his lumbar disorder and left knee conditions are worse than reflected by the current ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his lumbar DDD or degenerative changes in the left knee - according to the appropriate DCs.  

Such competent evidence concerning the nature and extent of the Veteran's lumbar and left knee disorders has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions/information in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright, supra.  Therefore, the assignment of an initial rating in excess of 10 percent for the left knee degenerative changes or the assignment of an initial rating in excess of 10 percent for DDD of the lumbar spine prior to June 8, 2000, and greater than 40 percent since June 8, 2000, is not warranted on a schedular basis.  

The Board has contemplated whether the claim on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impractical.  38 C.F.R. § 3.321(b)(1) (2013).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back and left knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's low back and left knee disabilities are fully addressed by the rating criteria under which they are rated.  There are no additional symptoms of his service-connected back or left knee disabilities that are not addressed by the rating schedule.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected low back and left knee disabilities for the periods under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee is denied.  

Entitlement to an initial rating in excess of 10 percent for DDD of the lumbar spine, prior to June 8, 2000, is denied.  

Entitlement to an initial rating in excess of 40 percent for DDD of the lumbar spine from June 8, 2000, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


